 

Exhibit 10.67

 

[g129891kmimage002.jpg]

 

FORM OF

AFFYMETRIX, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Name

 

Option Number:

 

XXXXXX

Address1

 

ID:

 

XXXXXX

City, State, Zip Code

 

Plan:

 

Amended & Restated 1996 Non-Employee Directors Stock Option Plan

 

This Non-Qualified Stock Option Agreement (the “Agreement”), is made and entered
into between AFFYMETRIX, INC., a Delaware corporation (the “Company”) and
_______________ (“Optionee”) residing at the above address.

 

THE PARTIES AGREE AS FOLLOWS:

 

                1. Grant of Option.  The Company hereby grants to the Optionee a
Non-Qualified Stock Option (the “Option”) to purchase common stock of the
Company as specified below, subject to (i) the Terms and Conditions of Grant
attached as Exhibit A, and (ii) the Affymetrix, Inc. Amended & Restated 1996
Non-Employee Directors Stock Option Plan (the “Plan”) incorporated herein by
reference.

 

                2. Definitions.  As used in this Agreement, including the Terms
and Conditions of Grant, the following terms shall have the meanings set forth
in this section 2.

 

2.1

 

Grant Date:

 

XXXXXX

2.2

 

Number of shares covered:

 

XXX

2.3

 

Option Termination Date:

 

XXXXXX

2.4

 

Exercise Price:

 

XXXXXX

2.5

 

Vesting Schedule:

 

As follows:

 

Shares

 

Vest Type

 

Full Vest

XXX

 

On Vest Date

 

XXXXXX

 

AFFYMETRIX, INC.

 

OPTIONEE

 

 

 

Company Representative

 

Name of Optionee

 

 

 

Date

 

Date

 

--------------------------------------------------------------------------------


 

Exhibit A

AMENDED AND RESTATED 1996

NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN OF

AFFYMETRIX, INC. (THE “PLAN”)

TERMS AND CONDITIONS OF GRANT

Tax Treatment

 

This option is intended to be a nonstatutory option, as provided in the Stock
Option Grant Agreement and the Plan.

Vesting

 

This option becomes vested, as shown in the vesting schedule set forth in the
Stock Option Grant Agreement.

 

 

No additional shares become exercisable after your service as a director of the
Company (or a subsidiary of the Company) has terminated for any reason.

Term

 

Each Option granted hereunder shall expire 10 years and two days after the date
of the grant.

Regular Termination

 

If your service as a director of the Company or a subsidiary of the Company
terminates for any reason except death or disability, then this option will
expire at the close of business at Company headquarters on the date 3 months
after your termination date. The Company determines when your service terminates
for this purpose.

Death

 

If you die as a director of the Company or a subsidiary of the Company, then
this option will expire at the close of business at Company headquarters on the
date 18 months after the date of death.

Disability

 

If your service as a director of the Company or a subsidiary of the Company
terminates because of your disability, then this option will expire at the close
of business at Company headquarters on the date 18 months after your termination
date. 

 

 

For all purposes under this Agreement, “disability” is determined pursuant to
the Plan.

Option Exercise

 

Each option granted pursuant to the Plan shall be exercisable in full six months
after the date of grant and shall be subject to the Company’s right of
repurchase as set forth herein and in the Plan.

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

Corporate Transactions

 

In connection with an acquisition of the Company affected by a merger,
consolidation, or any like occurrence in which the Company is involved, the
Company’s right of repurchase as set forth in the Plan shall expire with respect
to twice the number of Options otherwise determined pursuant to the Plan. The
Administrator shall have the authority, in its sole discretion to determine the
time prior to consummation of such acquisition when such increased expiration of
the right to repurchase shall become effective.

Time of Option Exercise; Repurchase Right

 

The Company shall have a right of repurchase at the Option exercise price with
respect to Shares purchased upon exercise of Options granted under the Plan. The
Company’s repurchase right with respect to the shares purchased upon exercise of
options covered under the Stock Option Grant Agreement shall expire with respect
to 100% of the number of such shares on the first anniversary of the date of
grant. The Company may exercise its repurchase right by written notice to the
Director within 120 days after the date such Director Ceases to act as a
Director of the Company.

--------------------------------------------------------------------------------


 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
method of receipt of shares (physical certificate or transferred electronically
to your broker). The notice will be effective when it is received along with the
full payment of the exercise price and any applicable taxes by the Company. 

 

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares you are purchasing along with any applicable
withholding taxes. Payment may be made in one (or a combination of two or more)
of the following forms as approved by the Administrator:

 

 

•       Your personal check, a cashier’s check or a money order.

 

 

•       Delivery by the optionee of Common Stock already owned by the optionee
for all or part of the option price, provided the Fair Market Value of such
Common Stock is equal on the date of exercise to the Option price; provided,
however, that if an Optionee has exercised any portion of any Option granted by
the Company by delivery of Common Stock, the Optionee may not, within six months
following such exercise, exercise any Option granted under this Plan by delivery
of Common Stock.

 

 

•       Acceptance of the Optionee’s full recourse promissory note for all or
part of the Option price payable on such terms and bearing such interest rate
which may be either secured or unsecured as determined by the administrator.

 

 

•       Any other consideration and method of payment to the extent permitted
under the applicable laws & regulations.

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. These arrangements may include (subject to
Administrator approval) withholding shares of Company stock that otherwise would
be issued to you when you exercise this option or to tender to the Company other
shares of Common Stock or other securities of the Company owned by the Optionee.
The value of these shares, determined as of the effective date of the option
exercise (the Tax Date), will be applied to the withholding taxes.

Restrictions on Resale

 

By signing this Agreement, you agree not to sell any option shares at a time
when applicable laws, Company policies (including the Insider Trading Policy) or
an agreement between the Company and its underwriters prohibit a sale. This
restriction will apply as long as you are a director of the Company or a
subsidiary of the Company.

Transfer of Option

 

Prior to your death, only you may exercise this option. No Option granted under
this Plan shall be assignable or otherwise transferable by the Optionee, except
by will or the laws of descent and distribution, or pursuant to a qualified
domestic relations order as defined by the Code.

Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company with respect to the continuation of the
Optionee’s membership on the Board.

--------------------------------------------------------------------------------


 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

Final and Binding

 

All questions of interpretation, implementation and application of this Plan
shall be determined by the Administrator. Such determination shall be final and
binding on all persons.

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties. 

 

 

In the event that this document conflicts with the Plan, the Plan will control.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

--------------------------------------------------------------------------------

 